Kupferman, J. P.
(dissenting). I would affirm for the reasons stated at Special Term.
We are familiar with the background of this matter involving the operation of the Pierre Hotel, a cooperative housing corporation. (See, Vinnik v 795 Fifth Ave. Corp., 94 AD2d 685, affd 62 NY2d 698.)
I see no great need to differ with the Second Department on the question of whether there must be notice by the court to obtain CPLR 3211 (c) treatment. (See, Reed v Shoratlantic Dev. Co., 121 AD2d 525.) Notice by one of the parties should be sufficient. There should be uniformity in the approach to this procedural matter to avoid confusion at the Bar. Moreover, it would also seem that the Second Department has a better view of this aspect.
Carro, Kassal and Ellerin, JJ., concur with Wallach, J.; Kupferman, J. P., dissents in an opinion.
Order, Supreme Court, New York County, entered on April 28, 1986, modified, on the law, to deny plaintiffs’ cross motion for summary judgment, and otherwise affirmed, without costs and without disbursements. The appeal from the order entered on October 15, 1986 be, and the same hereby is, unanimously dismissed, without costs and without disbursement.